          MEMO ENDORSED
                                                     U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                           April 26, 2021

BY ECF
Honorable Andrew L. Carter, Jr.
United States District Court
Southern District of New York
40 Foley Square, Room 435
New York, NY 10007                                                                    4/28/21

    Re:       United States v. Francisco Brito, 14 Cr. 223 (ALC)

Dear Judge Carter:

        The Government writes, with the consent of defense counsel, to respectfully request a
one-week adjournment of the Joint Status Report, currently due to the Court on April 28, 2021.
The defendant is scheduled to attend a remote hearing in his pending New Jersey State case on
April 28, 2021. Since the result of that hearing will likely be relevant to the above-captioned
case, the Government respectfully requests a one-week adjournment, until May 5, 2021, to
submit the Joint Status Report in conjunction with defense counsel.

                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              United States Attorney for the
                                              Southern District of New York


                                          by: _____________________________
                                              Kaylan E. Lasky
                                              Assistant United States Attorney
                                              (212) 637-2315
                                              kaylan.lasky@usdoj.gov

                                           The application is GRANTED.
cc: Michael Sporn, Esq. (by ECF)           So Ordered.

                                                                                            4/28/21
